DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments have obviated the rejections made under 35 USC 112 in the previous Office action.  Those rejections have been withdrawn.
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments concerning the amendments to claim 1, the rejection of claim 1 as being anticipated by Kammel is maintained albeit with a different interpretation of the reference.  The first functional surface in the previous Office action is identified as corresponding to the surface formed by the outer radii of the arcuate rail shown in Fig. 5, i.e. regions 168, 169, and the region therebetween.  In amended claim 1, the first functional surface is described as facing radially inward, presumably in an attempt to obviate the rejection.  However, as per the recitation in lines 17-18 of claim 1 (“at least one of the first functional surface and the second functional surface having at least two different curvatures,” emphasis added), only one of the first and second functional surfaces need have at least two different curvatures, so the radially outer surface of the rail shown in Fig. 5 of Kammel may correspond to the second functional surface (because it is facing radially outwards and has at least two different curvatures) while the radially inner surface of the rail of Fig. 5 may correspond to the first functional surface (because it faces radially inwards and need not have at least two different curvatures).
Applicant’s arguments, see page 11 of the amendment, filed 02/22/21, with respect to the rejection(s) of claim(s) 2 under 35 USC 102(a)(1) (and also applicable to claim 6) have been fully US 7,458,772 to Benedetti.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 presents limitations in the form of two alternatives: the first projection having a radially inner surface which “at least partially forms the first functional surface” or the second projection having a radially outer surface which “at least partially forms the second functional surface.”  However, claim 1, from which claim 3 depends, recites the limitations, “the first profile having a first projection with a first functional surface… the first functional surface being a radially inward facing surface” and “the second profile having a second projection with a second functional surface… the second functional surface being a radially outward facing surface.”  So, Claim 3 contains nearly the same limitations as claim 1 with two exceptions: 
Claim 3 encompasses an embodiment in which the surfaces only “partially” form the first and second functional surfaces, whereas claim 1 recites that the first and second functional surfaces “being” a radially inward facing surface and radially outward facing surface, 
Claim 3 also recites the above-mentioned limitations as alternatives (see the use of “or” in line 7), while claim 1 requires both sets of limitations.
It can therefore be seen that claim 3 does not further define claim 1, from which it depends, but broadens the scope of claim 1, making it an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,096,755 to Kammel.
Regarding independent claims 1 and 3, Kammel teaches a stator vane segment for a turbomachine comprising: 
at least one stator vane (45); and 
at least one shroud (50, including those features shown in Fig. 3) having a first, upstream profile (corresponding to rail 51 in Fig. 1, 3) and a second, downstream profile (corresponding to rail 5 in Fig. 1, 3) (shown in Fig. 5) disposed on the shroud and adapted for attachment of the stator vane segment to a turbomachine casing (col. 4, ll. 22-28), 
the first and second profiles extending in a circumferential direction at least partially over a circumferential length of the stator vane segment along the shroud (Fig. 4-5) and 
the first profile having a first functional surface (formed by the inner radii of the arcuate rail 51 shown in Fig. 5), extending at least partially in an axial direction (as shown in Fig. 4 where arcuate rails 51 and 53 extend in an axial direction) and in the circumferential direction (as shown in Fig. 4-5), the first functional surface being a radially inward facing surface (Fig. 1, 3, 5);
 	the second profile having a first functional surface (formed by the outer radii of the arcuate rail 53 shown in Fig. 5), extending at least partially in an axial direction (as shown in Fig. 4 where arcuate rails 51 and 53 extend in an axial direction) and in the circumferential direction (as shown in Fig. 4-5), the second functional surface being a radially outward facing surface (Fig. 1, 3, 5);
wherein in all temperatures in at least one temperature range below a defined operating temperature of the turbomachine (as discussed at col. 5, ll. 28-30 wherein the arcuate profile shown is described as flexing due to thermal gradients and therefore represents the arcuate rail before exposed to elevated operating temperatures), at least one of the first functional surface and the second functional surface having at least two different curvatures (including regions 168, 169, and the surface therebetween at the outer radially surface of rail 
Regarding dependent claim 4, Kammel teaches the stator vane segment as recited in claim 2 (as set forth above) wherein, 
both the first profile and second profile have a profile cross section having a first radially inner projection (55 for the first profile, 56 for the second profile, see Fig. 4) extending at least partially in the axial direction and in the circumferential direction (Fig. 4) and 
a second, radially more outward projection (51 for the first profile, 53 for the second profile) also extends at least partially in the axial direction and in the circumferential direction (Fig. 4) and 
further having a web (the connecting structure between 55 and 58 and between 53 and 56 as shown in Fig. 4) extending at least partially in the radial direction therebetween (Fig. 4).
Regarding dependent claim 5, Kammel teaches the stator vane segment as recited in claim 4 (as set forth above) wherein, the first inner projection, the second outer projection and the web define an at least partially U-shaped profile cross section (as viewed from end 58 or end 57 in Fig. 4).
Regarding dependent claim 7, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, the first or second functional surfaces has a first functional surface section(168) and at least one further functional surface section (formed along radius 153 in Fig. 5), the first functional surface section being curved with a first curvature in the circumferential direction in the at least one radial plane in the at least one temperature range below the defined operating temperature of the turbomachine (radius 161 in Fig. 5), the at least one further functional surface section being curved with a further curvature different from the first curvature in the circumferential direction in the 
Regarding dependent claim 8, Kammel teaches the stator vane segment as recited in claim 7 (as set forth above) wherein, the first functional surface section is directly adjacent to the at least one further functional surface section in the circumferential direction (as shown in Fig. 5), the first functional surface section merging in the circumferential direction tangentially into the further functional surface section in at least one radial plane relative to the axis of rotation of the turbomachine (at 171 in the plane shown in Fig. 5).
Regarding dependent claim 9, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, the first or second functional surface has a first functional surface section (the surface formed along radius 153 in Fig. 5), a first further functional surface section  (168), and a second further functional surface section (169), the first functional surface section, the first further functional surface section, and the second further functional surface section each having respectively a first curvature, a second curvature and a third curvature of the different curvatures (as shown in Fig. 5, also described at col. 4, ll. 39-42, and ll. 59-67 wherein the first and second taper regions 168 and 169 being equal is described as being only one embodiment, inherently disclosing that other embodiments with unequal values are possible).
Regarding dependent claim 10, Kammel teaches the stator vane segment as recited in claim 9 (as set forth above) wherein, the first functional surface section is disposed in between the first and second further functional surface sections in the circumferential direction ( as shown in Fig. 5).
Regarding dependent claim 11, Kammel teaches the stator vane segment as recited in claim 7 (as set forth above) wherein, the curvature of the functional surface of the first functional surface section is defined in the circumferential direction at least over part of the circumferential length of the first functional surface section by a first circle of curvature (formed at radius 153) lying in the radial 
Regarding dependent claim 12, Kammel teaches the stator vane segment as recited in claim 7 (as set forth above) wherein, wherein the first and further curvatures are constant (which is necessarily the case due to being formed by constant radii 161, 153, and 162).
Regarding dependent claim 13, Kammel teaches the stator vane segment as recited in claim 11 (as set forth above) wherein, the curvature of the functional surface of the at least one further functional surface section is defined in the circumferential direction at least over part of the circumferential length of the further functional surface section by a further circle of curvature (formed by radius 161) lying in the radial plane and having a further radius of curvature, the center of the further circle of curvature offset from the axis of rotation of the turbomachine (see rejection of claim 11 above).
Regarding dependent claim 14, Kammel teaches the stator vane segment as recited in claim 13 (as set forth above) wherein, the further radius of curvature is smaller than the first radius of curvature (see Fig. 5 and col. 4, ll. 62-67).
Regarding dependent claim 15, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, the functional surface is symmetrically curved in the circumferential direction in the radial plane (as shown in Fig. 5 due to being formed by constant radius 153 and described at col. 4, ll. 59-62), as considered along the circumferential length of the functional surface of the stator vane segment (Fig. 5).
Regarding dependent claim 16, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, wherein the at least two different curvatures are selected such that when 
Regarding dependent claim 17, Kammel teaches the stator vane segment as recited in claim 16 (as set forth above) wherein, the constant curvature is defined by a circle of curvature (of radius 153 with center 160, Fig. 5) lying in the radial plane (Fig. 5) and having a radius of curvature (153) whose center (160) lies on the axis of rotation of the turbomachine (which recitation is being treated as a functional and intended use limitation because the turbomachine is outside the claim scope of “a stator vane segment” and wherein the rail of Kammel is capable of being installed in a turbomachine with an axis coextending with its center of curvature).
Regarding dependent claim 18, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, the shroud is an outer shroud (as shown in Fig. 2-3).
Regarding dependent claims 19, 20, and 21, Kammel teaches the stator vane segment as recited in claim 1 (as set forth above) located in a stator vane array comprising a plurality of stator vane segments (col. 3, ll. 29-34) installed in a turbomachine casing (col. 3, ll. 8-10) taking the form of a gas turbine (col. 1, ll. 6-10).
Regarding dependent claim 22, Kammel teaches a method for manufacturing the stator vane segment as recited in claim 1 (as set forth above), comprising the steps of manufacturing the stator vane segment by primary shaping (col. 3, ll. 35-43, col. 4, ll. 49-52); and machining at least one functional surface of at least one profile to incorporate the at least two different curvatures of the functional surface in the circumferential direction (col. 4, ll. 49-58).
Regarding dependent claim 23, Kammel teaches the method as recited in claim 22 (as set forth above) wherein, in a first step, a first curvature of the at least two different curvatures is incorporated into a first functional surface of the at least one functional surface over an entire length in the circumferential direction (prior to machining the taper regions described at col. 4, ll. 49-58) and, in at least one further step, a further curvature of the at least two different curvatures is incorporated into at least one further functional surface section of the at least one functional surface (during the grinding described at col. 4, ll. 49-58).
Regarding dependent claim 24, Kammel teaches the method as recited in claim 22 (as set forth above) wherein the manufacturing step includes casting (col. 3, ll. 35-43).
Regarding dependent claim 25, Kammel teaches the method as recited in claim 22 (as set forth above) wherein the machining includes grinding (col. 4, ll. 49-58).
Regarding dependent claim 26, Kammel teaches a method for manufacturing the stator vane segment as recited in claim 1 (as set forth above), comprising heating the stator vane segment during operation so the functional surface has a constant curvature in the circumferential direction at the defined operating temperature during operation of the turbomachine (as described at col. 5, ll. 39-48, wherein it is disclosed that tapered sections 168, 169 are allowed to expand while the section between points 171 and 172 remains constant in order to prevent leakage).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,458,772 to Benedetti et al.
Regarding independent claim 1, Benedetti teaches a stator vane segment for a turbomachine comprising: 
at least one stator vane (2); and 
at least one shroud (the outer shroud shown at the top of Fig. 7 and forming vane root 11) having a first, upstream profile (corresponding to flange 12) and a second, downstream profile (corresponding to flange 13) (shown in Fig. 7) disposed on the shroud and adapted for attachment of the stator vane segment to a turbomachine casing (col. 5, ll. 12-19), 
the first and second profiles extending in a circumferential direction at least partially over a circumferential length of the stator vane segment along the shroud (Fig. 7) and 
the first profile having a first functional surface (formed by the inner radii of the flange 12 shown in the annotated figure below), extending at least partially in an axial direction (as shown in Fig. 7) and in the circumferential direction (3 in Fig. 7), the first functional surface being a radially inward facing surface (see annotated figure below);
 	the second profile having a first functional surface (formed by the outer radii of the flange 13 shown in the annotated figure below), extending at least partially in an axial direction (as shown in Fig. 7) and in the circumferential direction (Fig. 7), the second functional surface being a radially outward facing surface (see annotated figure below);
wherein in all temperatures in at least one temperature range below a defined operating temperature of the turbomachine (“the installation state” discussed at col. 6, ll. 9-15), at least one of the first functional surface and the second functional surface having at least two different curvatures (as discussed with reference to contact zones 18, see Fig. 7, at col. 6, ll. 9-34) in the circumferential direction (as shown in Fig. 7 in at least one radial plane perpendicular 


    PNG
    media_image1.png
    504
    1004
    media_image1.png
    Greyscale

Annotated Figure of Benedetti
Regarding dependent claim 2, Benedetti teaches the stator vane segment as recited in claim 1 (as set forth above) wherein, both the first functional surface and the second functional surface have two different curvatures (see annotated figure above).
Regarding dependent claim 6, Benedetti teaches the stator vane segment as recited in claim 1 (as set forth above) wherein at least the first functional surface has at least two different curvatures (see annotated figure above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
 /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745